               Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                        Plaintiffs,

               v.                                       Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                        Defendants.


                                       JOINT STATUS REPORT

          Pursuant to the Court’s November 20, 2019 Minute Order, counsel for the parties, having

conferred, jointly and respectfully provide the following status report in the above-captioned

matter:

                       National Archives and Records Administration (NARA)

          1.        All of the records responsive to Plaintiffs’ FOIA request to NARA in this case are

stored at the George W. Bush Presidential Library (“the Library”), which is currently closed due

to the ongoing COVID-19 pandemic. Unfortunately, due to the highly sensitive nature of the

Presidential records stored in NARA’s Electronic Records Archives (ERA) system, the ERA

system was configured to work onsite and cannot be readily accessed by employees while

teleworking. And all of the relevant employees are currently teleworking, consistent with OMB

guidance to maximize telework to the greatest possible extent during the ongoing pandemic.

Accordingly, the Library is currently unable to process any new records responsive to Plaintiffs’

request.
            Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 2 of 6




       2.       Records that had already been noticed for release through March 9, 2020, pursuant

to the notification process required by the Presidential Records Act, have been released on

schedule. See 44 U.S.C. § 2208. NARA made the final such production on June 3, 2020.

       3.       On September 21, 2020, NARA announced that, based on local conditions and the

criteria and requirements laid out by the Office of Management and Budget and the Office of

Personnel Management, as detailed in M-20-23, “Aligning Federal Agency Operations with the

National Guidelines for Opening Up America,” the Library can enter the first phase of a

three-phased reopening process starting on October 1, 2020. During this first phase of reopening,

onsite staff at the Library will be limited to 10-20 percent of normal occupancy, staff will be limited

to shifts of no more than six hours per day, and staff will be scheduled for onsite work on a

voluntary basis. Although NARA intends to resume processing of this request as part of the

Phase 1 reopening of the Library, the limitations imposed during this phase are likely to impact

the volume and pace at which records can be processed.

       4.       The parties had previously agreed that, until further notice, NARA would not

process any new records in response to Plaintiffs’ FOIA requests, as a result of the unusual

circumstances of the ongoing pandemic. Now that the Library will soon be entering Phase 1,

NARA will consult with Plaintiffs regarding its processing capacity once it receives access to the

building, and no later than 30 days from the date of this filing.

       5.       Plaintiffs recognize the disruptions resulting from the nation’s response to the

pandemic and have been accommodating of the impacts of these disruptions on NARA’s FOIA

processing capabilities. As stated in previous Joint Status Reports, Plaintiffs’ position remains

that it is the responsibility of every federal agency, including NARA, to develop a plan for meeting




                                                  2
             Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 3 of 6




the agency’s legal obligations under FOIA, particularly now that it has become evident that these

disruptions will likely continue for an extended period of time.

        6.       No later than 30 days from the date of this filing, the parties will meet and confer

to discuss the current status of NARA’s ability to process new records for notification and release.

The parties intend to provide an update for the Court about those discussions in their next joint

status report. Plaintiffs reserve the right to seek relief from the Court before that date, if necessary.

                                Central Intelligence Agency (CIA)

        7.       As discussed in prior status reports, on March 1, 2019, CIA made its final response

to Plaintiffs’ FOIA request to CIA (producing some records in redacted form, withholding some

records in full, and referring some records to other entities within the Executive Branch). See ECF

No. 34. A referral to Department of Justice’s Office of Legal Counsel remains pending. Plaintiffs

have reviewed CIA’s productions and have requested draft Vaughn information. As required by

the Court’s standing order, CIA will provide that information prior to seeking a pre-motion

conference in connection with any future summary-judgment briefing in this case.

        8.       Plaintiffs continue to hope to receive additional information well in advance of

summary judgment proceedings to evaluate CIA’s exemption positions to narrow the issues in

dispute.      Absent sufficient additional information, Plaintiffs anticipate challenging CIA’s

exemption claims at summary judgment.

        9.       The parties respectfully request a further opportunity to continue to discuss the

nature of further proceedings with respect to Plaintiffs’ FOIA request to CIA.




                                                   3
            Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 4 of 6




                           Department of Justice – Criminal Division

       10.      Since the parties’ most recent status report, the parties have now resolved all of

Plaintiffs’ claims arising from their FOIA request to the Department of Justice’s Criminal

Division.

       11.      Although Plaintiffs have now agreed to dismiss all of their claims arising from their

FOIA request to the Criminal Division, the Department of Justice will remain a Defendant in this

case, because of ongoing productions from the Department of Justice’s Office of Legal Counsel.

See infra.

                    Department of Justice – Office of Legal Counsel (OLC)

       12.      Pursuant to the Court’s October 10, 2019 Minute Order, OLC is under a

court-ordered obligation to process at least 400 pages per month in this case. OLC previously

requested (with Plaintiffs’ agreement) that this order be temporarily modified slightly, to allow for

the processing of 800 pages over a period of two months. Because OLC is nearing completion of

the processing of the previously-agreed category of records and will not have 800 pages in that

category to process before the end of September, OLC now requests readjusting its obligations

slightly to allow for the processing of all remaining documents from the previously-agreed

category of records (in an amount under 800 pages) by September 30, 2020 (with the exception of

any such documents for which further consultations with other Executive Branch entities are

necessary), and the balance of pages plus 400 additional pages by the end of October. The parties

are conferring over which documents should be prioritized for processing next.

       13.      As explained in the parties’ prior joint status reports, OLC employees, including

the personnel involved in processing this and other FOIA requests, are following the latest

directives from OMB to engage in telework to the maximum extent possible. At least at this time,



                                                  4
         Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 5 of 6




most OLC FOIA processing is continuing in a remote-telework environment, but the process of

reviewing and clearing monthly responses is necessarily made substantially more difficult. And

the process of engaging in necessary consultations with other entities within the Executive Branch

is much less predictable than under ordinary circumstances, as each agency is affected in different

ways. Some agencies, for example, conduct all (or virtually all) FOIA processing in a classified

environment, which is not accessible to teleworking employees. And the processing of this FOIA

request, in particular, has required (and will likely continue to require) extensive consultations

with other entities within the Executive Branch. The added flexibility of the proposed modification

will allow OLC’s FOIA processing in this case to continue at the same overall rate, while

accounting for these complications in the short term. It is possible that OLC will need to seek a

more substantial alteration of the processing schedule in this case in the future, and it reserves the

right to do so if necessary.

       14.     The Court approved (with Plaintiffs’ consent) a similar request in its

March 24, 2020, May 21, 2020, and July 22, 2020 Minute Orders.

       15.     Plaintiffs consent to OLC’s current request. Plaintiffs reserve the right to object to

any future proposals to further alter the schedule regarding OLC’s production obligations.

                                   Future Joint Status Reports

       16.     Pursuant to the Court’s minute order of November 20, 2019, the parties will file

their next joint status report on November 20, 2020, and then every 60 days thereafter.




                                                  5
 Case 1:18-cv-02143-RDM Document 41 Filed 09/21/20 Page 6 of 6




Dated: September 21, 2020    Respectfully submitted,

                             JEFFREY BOSSERT CLARK
                             Acting Assistant Attorney General

                             ELIZABETH J. SHAPIRO
                             Deputy Director, Federal Programs Branch

                             /s/ Stephen M. Pezzi
                             STEPHEN M. PEZZI (D.C. Bar No. 995500)
                             Trial Attorney
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street NW
                             Washington, DC 200005
                             Phone: (202) 305-8576
                             Fax: (202) 616-8470
                             Email: Stephen.pezzi@usdoj.gov

                             Attorneys for Defendants



                             /s/ Katherine M. Anthony
                             Katherine M. Anthony, D.C. Bar No. 1630524
                             Austin R. Evers, D.C. Bar No. 1006999
                             AMERICAN OVERSIGHT
                             1030 15th Street NW, B255
                             Washington, DC 20005
                             (202) 897-3918
                             katherine.anthony@americanoversight.org
                             austin.evers@americanoversight.org

                             Counsel for Plaintiffs




                               6
